DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment and remarks of 05/12/2022.
By the amendment, claims 1, 3, 7, 9, 13 and 15 have been amended. 
Claims 1-18 are pending and have been considered below.

Response to Arguments
Applicant states (Remarks page 10) that the submitted replacement drawings overcome the drawings objections of the Non-Final Rejection of 11/21/2021.  The Examiner notes however that there remains several Figures with continuing issues that must be addressed, as stated in the updated objection to the drawings below.
Applicant argues (Remarks pages 10-11), regarding the 35 USC 102 rejection of claims 1-18 by Chakraborty’760, that Chakraborty’760 fails to teach concepts of the amended claims.  The Examiner respectfully disagrees.  As shown in the updated rejection below, Chakraborty’760 does teach at least synchronized non-overlapping portions (Fig. 14A 1400, 1401, ¶85-88: 1400 and 1401 are linked, “synchronized”) as well as identifying a plurality of data sets for searching (¶85: electronic spare parts catalog is generated and organized/customized for access by the user, ¶56-61: document generator having the identified data sets for searching).  The argument is not persuasive. 



Drawings
The replacement drawings of 05/12/2022 are objected to because they contain drawings which appear blurry and/or have hard to read diagrams or text (See at least Figures 5A-B, 5D, 9, 12A-C, 15A-B, 18B-D, 21A, 30, 32, 36C-E, 38, 40A-B, 43A-C, 47A-B, 49A-B, 51A-B, 51D, 55, 57E-I, 61A-61C, 63B, 65A-B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakraborty’760 (US 2006/0167760, previously presented).

Regarding claim 1, Chakraborty’760 discloses a method for providing a table of contents related to an information topic for an item in an interactive electronic technical manual system (IETM) configured to provide electronic and credentialed access to technical documentation for the item via an IETM viewer (¶38: application framework for accessing comprehensive parts information, i.e. IETM viewer system, supporting transaction, navigation and retrieving of parts information, ¶75-84: credentialed log-in access), the method comprising: 
providing a table of contents window for the IETM for display via the IETM viewer executing on a user computing entity being used by a user signed into the IETM (Fig. 14A, ¶82-83: GUI screen window for providing table of contents presented to signed on user), wherein (a) the table of contents window comprises an information topic field (Fig. 14A: 1403, ¶82-83: unitID selection field), a first view pane (Fig. 14A 1400, ¶83: TOC section), and a second view pane (Fig. 14A: 1401, ¶83: main section), and (b) the first view pane and the second view pane are displayed in synchronized non-overlapping portions of the table of contents window (Fig. 14A 1400, 1401, ¶85-88: 1400 and 1401 are linked, “synchronized”); 
receiving the information topic for the item, wherein the user inputs the information topic for the item in the information topic field via the IETM viewer (Fig. 14A, 1403, ¶82-83: selection of unitID for unit field determines topic selection for information retrieval); and 
responsive to receiving the information topic (¶87: once machine unit is selected, generate and present UI, Fig. 14B): 
	identifying a plurality of data sets for searching (¶85: electronic spare parts catalog is generated and organized/customized for access by the user, ¶56-61: document generator having the data sets for searching); 
for each of the plurality of data sets, identifying a plurality of topics found in the corresponding data set for the item (¶85: electronic spare parts catalog is generated and customized for access by the user, ¶86: content presented is continually changed, ¶7: spare parts catalog content is derived from data, ¶57: extraction and creation of the spare parts catalog include groupings by the survey drawings), wherein each of the plurality of topics comprises metadata comprising an information code matching the information topic (¶88: machine section lists the components of the machine under consideration, that is components matching information code for the machine part, presented by high level listings of the design groups in a hierarchical relationship, ¶8: spare parts data of catalog XML documents are mapped to database tables, ¶39, ¶51: XML templates specific static and dynamic parameters that are used to query the source database), 
identifying a topic name for each of the plurality of topics (Fig. 14B: 1406, ¶88: machine section lists the components displayed under high level listings of the design groups/topics associated with the machine unit), 
generating the table of contents using the topic name for each of the plurality of topics (Fig. 14B: 1406, ¶85-88), and 
providing the table of contents for display via the first view pane of the table of contents window (Fig. 14B: 1406, ¶88).  

Regarding claim 2, Chakraborty’760 discloses the method of claim 1, wherein each of the topics in the plurality of topics comprises a data module (¶39, ¶51, ¶57).  

Regarding claim 3, Chakraborty’760 discloses the method of claim 1, wherein identifying the plurality of topics comprises: 
For each of the plurality of data sets, referencing publication information for the corresponding data set, the publication information comprising an ordering of topics found in the technical documentation for the item (¶57: given machine units have a TOC comprising an index of the spare parts catalog for the machine unit which is grouped by survey drawings); and 
for each topic found in the corresponding publication module: 128AttyDktNo. 056262/551622 
LEGAL02/40081727v3determining whether the information code in the metadata for the topic matches the information topic (¶57, ¶88: selected machine unit unitID matched to present correct TOC and parts catalog, including the high level groupings in Fig. 14B 1406), and 
including the topic in the plurality of topics in response to the information code matching the information topic (¶88, Fig. 14B 1406).  

Regarding claim 4, Chakraborty’760 discloses the method of claim 1, wherein the topic name for each of the plurality of topics comprises a combination of the information topic and a title found in the metadata for the topic (¶57, ¶88, Fig. 14B 1406).  

Regarding claim 5, Chakraborty’760 discloses the method of claim 1, wherein each of the topic names found in the table of contents is selectable (¶88-89, Fig. 14B-14C) and the method further comprises: 
receiving input of a selection of a specific topic name found in the table of contents, wherein the selection of the specific topic name is performed by the user via the IETM viewer (¶89, Fig. 14C); and 
responsive to receiving the input of the selection of the specific topic name: 
identifying a topic for the specific topic name, retrieving content found in the technical documentation for the topic (¶89, ¶57), and 
providing the content found in the technical documentation for the topic for display via the second view pane of the table of contents window (¶89, Fig. 14C 1408).  

Regarding claim 6, Chakraborty’760  method of claim 1, wherein each of the topic names found in the table of contents is selectable (¶88-90, Fig. 14C-14D) and the method further comprises: 
receiving input of a selection of a specific topic name found in the table of contents (¶89-90), wherein the selection of the specific topic name is performed by the user via the IETM viewer (¶89-90); and 
responsive to receiving the input of the selection of the specific topic name (¶90): 
identifying a topic for the specific topic name (Fig. 14D, ¶90), 
retrieving a portion of content found in the technical documentation for the topic (¶90), 
generating a preview window comprising the portion of content (¶90, Fig. 14D: 1410), and 
providing the preview window for display via the IETM viewer, in which the preview window is superimposed on at least a portion of the table of contents window (Fig. 14D: 1410).

Regarding claims 7-12, claims 7-12 recite limitations similar to claims 1-6, respectively, and are similarly rejected.

Regarding claims 13-18, claims 13-18 recite limitations similar to claims 1-6, respectively, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Delarne et al.
US 9135372 B2
Process for selecting objects in a PLM database and apparatus implementing this process
Emam et al.
US 20070156748 A1
Method and system for automatically generating multilingual electronic content from unstructured data


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179